Citation Nr: 1235730	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-15 741	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to a rating higher than 10 percent for left knee patellar tendonitis.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder and, if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to October 1972 and from January 1975 to June 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied ratings higher than 10 percent for the Veteran's bilateral (right and left) knee disability.

In December 2011, as support for these claims, he testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

In a September 2011 decision during the pendency of this appeal, the RO also determined there was new and material evidence and, therefore, reopened his claim for service connection for a low back disorder.  But the RO then proceeded to deny this other claim on its underlying merits.  In November 2011, in response, the Veteran submitted a statement indicating he did not know why the RO had continued to deny this other claim.  He also submitted records in support of this other claim.  The Board construes his November 2011 statement as a timely notice of disagreement (NOD) with the RO's September 2011 decision concerning this claim.  38 C.F.R. § 20.201 (2011).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming the claimant desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  He has not been provided a statement of the case (SOC) concerning this other claim, however, or given opportunity in response to also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this other claim to the Board.  38 C.F.R. § 20.200.  And the appropriate disposition in this circumstance is to remand, rather than merely refer, this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Because the claims for higher ratings for the knee disabilities also require further development before being decided on appeal, the Board also is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The RO originally granted service connection for left knee tendonitis in September 1993, assigning an initial 0 percent (i.e., noncompensable) rating.  A higher 10 percent rating was assigned for this left knee disability in a January 2001 decision.  The RO additionally granted service connection for the right knee patellofemoral syndrome in February 2005, assigning a 10 percent rating for it as well.

The Veteran filed his claims for higher ratings for these knee disabilities in February 2009.  He resultantly had a VA compensation examination for these disabilities later that year, in June 2009.

But during his even more recent videoconference hearing before the Board in December 2011, he alleged these knee disabilities had worsened appreciably since they were last evaluated in June 2009.  Specifically, he stated that he now wears knee braces, which he did not at the time of that prior evaluation, because of the instability of his knees.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes (DCs) 5003 and 5257, respectively.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  

VA's General Counsel  further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate rating may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

The Veteran further testified during his hearing that he has severe pain in his knees, which he described as about an 8 in intensity on a scale of 1 to 10 when at its worse.  He added that his pain is especially problematic with changes in position, weather, and activity, such as going up and down steps and squatting, and that it in turn greatly affects his activities of daily living (ADLs).  He also said he maybe has occasional swelling and that his knees are extremely sensitive to touch, cause him to awaken at least three to four times per week, and that prolonged sitting, so being stationary, also is difficult.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, 

or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The fulfillment of the duty to assist includes the conducting of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  And although the mere passage of time since an otherwise adequate examination does not, in and of itself, require the scheduling of another examination simply as a matter of course (see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007)), the suggestion, as here, of a potential worsening of the disabilities since they were last evaluated more than 2 years ago does give cause for reexamination to assess the extent of this change.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992); citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995).

The Veteran also testified during his hearing that he continues to receive treatment for his knees at the Roudebush VA Medical Center (VAMC) in Indianapolis, Indiana.  Therefore, these more recent treatment records should be obtained and considered on remand, as well.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (as concerning VA medical treatment records, VA has constructive, if not actual, notice and custody of them because they are maintained and generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).

And, lastly, with respect to the petition to reopen the claim for service connection for a low back disorder, although the RO determined there was new and material evidence in its September 2011 decision and therefore reopened this claim, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).


But aside from this, after then denying this claim on its underlying merits, the Veteran in response submitted a statement in November 2011, which the Board construes as a valid NOD with the RO's September 2011 decision concerning this claim.  Specifically, he stated that he did not know why the RO continued to deny this claim, especially since the report of his military retirement physical shows he had a low back disability when separating from service.  He also submitted other evidence in support of this claim.  The RO has not provided him an SOC concerning this claim, however, or given him opportunity in response to also file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30.  And, as already alluded to, the appropriate disposition in this circumstance is to remand, rather than merely refer, this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all relevant records from the Roudebush VAMC in Indianapolis, Indiana, that is, those pertaining to evaluation or treatment the Veteran has received for his knees since May 2011.

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as are necessary to comply with this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of these records, schedule a VA orthopedic examination to reassess the severity of the Veteran's knee disabilities.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the history of these disabilities.  All appropriate diagnostic testing and evaluation also should be performed.

Following review of the claims file and examination of the Veteran, the examiner should identify all symptoms attributable to the service-connected right and left knee disabilities.  To this end:

(a)  The examiner must address any limitation in range of motion on flexion and extension of the knees, also indicate whether there is X-ray evidence of arthritis, and instability, subluxation, or ankylosis of either knee.

(b)  The examiner also must address whether there is any additional functional impairment, including additional limitation of motion, after prolonged or repetitive use of the knees, or when there are "flare ups", due to pain or painful motion, premature or excess fatigability, weakness, or incoordination and, if possible, should try and quantify the extent of this additional impairment, such as by specifying at what point in the Veteran's range of motion he begins experiencing pain.

(c)  The examiner should state, as well, whether there is any dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into either knee joint.


(d)  Finally, the examiner should state what effect, if any, the Veteran's right and left knee disabilities have on his employment, meaning his ability to obtain and retain substantially gainful employment versus employment that would be considered just marginal in comparison.

The examiner must provide a comprehensive report of his/her findings, including complete rationales for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

3.  Ensure the examination report contains responses to these questions.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then, in light of this and any other additional evidence, readjudicate these claims for higher ratings for the right and left knee disabilities.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) concerning these claims and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

5.  Also provide the Veteran an SOC concerning the continued denial of his claim for service connection for a low back disorder.  As well, advise him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this other claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302(b), etc.  Only if he also perfects his appeal of this additional claim should it also be returned to the Board.

He has the right to submit additional evidence and argument concerning these claims the Board us remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


